IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 387 MAL 2017
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
HOWARD WILLIAM DEWEESE,                      :
                                             :
                   Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 7th day of November, 2017, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by Petitioner, is:


             Did the Superior Court err in denying PCRA relief where
             [Petitioner’s] trial counsel failed to preserve for direct appeal the
             testimony of 14 witnesses who were prevented by the trial counsel
             from offering exculpatory testimony that was crucial to the defense
             and that would have directly contradicted the Commonwealth’s
             primary witnesses at trial?